Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 24-40 are currently pending and are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62/077,125.  Thus, the priority date of the instant invention is November 07, 2014.  

						           IDS

	The information disclosure statements (IDS) submitted on 04/01/20, 09/03/20, and 10/30/20 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 13-22, and 24-25 of U.S. Patent No. 10,179,135 (hereinafter Lichenstein US Patent Application No. ‘135).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating refractory or recurrent non-Hodgkin’s B Cell lymphoma to a subject in need thereof, the method comprising administering a pharmaceutical composition comprising a therapeutically effective amount of apilimod.  The claimed invention and U.S. Patent Lichenstein ‘135 are rendered obvious over another as the claimed invention teaches a subgenus of refractory or recurrent non-Hodgkin’s B cell lymphoma comprising administering a broad genus of a pharmaceutical composition comprising apilimod whereas Lichenstein ‘135 teaches treatment of the same subgenus of refractory or 

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 30 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 30, the phrase “e.g., 1,1’-methylene-bis-(2-hydroxy-3-naphthoate)" in line 6 of claim 30 renders the claim indefinite because the term “for example” makes it unclear what compound is applicant is intending to claim and how applicant intends to define such compound.  Thus it is unclear what the intended scope of the claims is.  See MPEP § 2173.05(d). 
 As a result of the above inconsistencies, the aforementioned claim is unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of 


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-26 and 28-40 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating DLBCL with apilimod, does not reasonably provide enablement for treating every single refractory or recurrent Non-Hodgkin’s B cell lymphoma in existence with said apilimod or in combination with one or more additional active agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treating a refractory or recurrent Non-Hodgkin’s B cell lymphoma in a human subject in need thereof, the method comprising administering a pharmaceutical composition comprising apilimod, or a pharmaceutically acceptable salt thereof, to the subject in a therapeutically effective amount.  The instant specification fails to provide information that would allow the skilled 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and


	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating refractory or recurrent Non-Hodgkin’s B cell lymphoma (NHL) in a human subject in need thereof, the method comprising administering a pharmaceutical composition comprising apilimod, or a pharmaceutically acceptable salt thereof, to the subject in a therapeutically effective amount. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that cancer is characterized by contrasting etiology and mechanism of action.  Consequently, treatments targeted for one type of cancer would not necessarily target every other NHL cancer given their contrasting etiology.  For example, follicular lymphoma is slow growing, grows in clumps and does not require immediate treatment as opposed to diffused large B-cell lymphoma (DLBCL) which is fast growing, tends to rearrange the structure of the lymph nodes and is fatal if no immediate treatment is administered.  Thus, while applicant has demonstrated treatment of DLBCL by administering apilimod, nowhere in the specification did 

		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single refractory or recurrent NHL”. While such “treatment” might theoretically be possible for some NHL cancers such as DLBCL, as a practical matter it is nearly impossible to achieve a treatment for all possible NHL cancers with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treatment for all NHL disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for all cancers, other than DLBCL. The latter is corroborated by the working examples 3-5 and figs. 3-4 and 16-17.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to mediastinal large B-cell lymphoma for example, having unrelated mechanisms of resistance, and thus does not meet the “how to use” prong of 35 USC 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed apilimod could be predictably used for the treatment of every single recurrent or refractory NHL with said apilimod as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bertin et al. (WO 2006/128129, cited by applicant and filed on an IDS 1449).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Bertin et al. teach methods of treating cancers using compounds that regulate the activity of c-Rel (see abstract).  Additionally, Bertin et al. teach that Rel has been found to be amplified in numerous cancers especially in B-cell lymphomas such Non-Hodgkin lymphomas (i.e. diffuse large B-cell lymphoma and follicular lymphoma) (see pg. 2, paragraph 3 and pg. 13, paragraphs 2-3).  Bertin et al. also teach that the compounds of the invention can be used in a method of inhibiting cell proliferation and that the compounds can be formulated as a pharmaceutical composition along with a pharmaceutically acceptable carrier and can be administered via various routes including oral or parenterally such as intravenously (see pgs. 14 and 201-202).  Bertin 

    PNG
    media_image1.png
    288
    658
    media_image1.png
    Greyscale

(see instant claim 1; see pg. 66, compound 50).  Importantly, Bertin et al. teach that the compounds of the invention or salt thereof (including besylate, chloride, and methanesulfonic acid salts; i.e. dimesylate) can be used for various treatments including diffuse large B-cell lymphoma and follicular lymphoma (see pg. 180, paragraph 2 and pg. 181, paragraph 1, and pgs. 197-198).  Additionally, Bertin et al. teach that the method can further comprise additional therapeutic agents (i.e. separate dosage administration) including adrenocorticosteroids such as prednisone and other therapeutic agents such as Adriamycin, doxorubicin, ondansetron, antibodies such as rituximab, tyrosine kinase inhibitors which is inclusive of Ibrutinib (see pgs. 203-211).  Moreover, Bertin et al. teach administration of compound 50 in several doses (see fig. 22) wherein compound 50 or apilimod was administered seven times per week for a total of 11 doses (see pg. 17, fig. 22).  Importantly, Bertin et al. demonstrated that treatment with compound 50 or apilimod in DLBCL-GBC cells such as SUDHL-4 resulted in reduction of proliferation (see fig. 21A).  


The examiner however contends that because Bertin et al. tested cells such as SDHL-6, a known resistant DLBCL, the examiner contends that one skilled in the art would have indeed found it obvious to treat a subject with a refractory NHL cancer given that Bertin et al. demonstrated reduction in proliferation in refractory or resistant cancer cell lines and one skilled in the art would have expected reasonable success. 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to utilize apilimod to treat DLBCL in a subject in need thereof since Bertin et al. teach the use of such compound in treating various cancers and given that Bertin et al. demonstrated that administration of said compound resulted in reduction of cell proliferation.  Given the teachings of Bertin et al., one of ordinary skill would have been motivated to treat DLBCL with apilimod with the reasonable expectation of providing a method that is effective in treating various cancers including DLBCL.  

	
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/13/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.